DETAILED ACTION
This Office Action has been issued in response to Applicant's Request for Continued Examination filed January 21, 2022.
Claims 1 and 15 have been amended.  Claim 16 has been added.  Claims 1, 2, 4, 7-13, 15 and 16 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive.

Applicant has amended the claims to be directed toward SDN controllers in the preamble, however the functional limitations still refer to Wi-Fi controllers.  As such the 112 rejections are maintained.

Applicant argues the references do not disclose the output resource transparently moving from one access point to another.  Examiner disagrees.  Paragraph [0057] of Acharya discloses depending on the connectivity of the projector, however, Users A and B may each reach the projector through different networks, or one of the users may communicate with the projector through a networked link while the other user communicates with the projector through a direct or ad-hoc link.  Thus, the projector is connected to either of the networks depending on who is accessing it. As understood by the examiner, since the users connect to the resource using different networks (i.e. access points) when control of the resource is transferred the resource connection moves from one access point to the other.
Applicant further argues claim 1 is directed toward a single invitee device controlling output and moving from one access point to another access point during a meeting.  Examiner disagrees.    The limitation is “wherein the output resource displays content provided by an invitee device when under control of the invitee device, and the output resource moves transparently during a meeting from the access point to a second access point of the plurality of access points.”  It appears that the output resource moves, not the invitee.
Applicant further agues there is a disjointed use between User A and User B.  Examiner disagrees.  The limitation refers to the output resource moving not the invitees, as such there is no issue with the users changing.
Applicant further argues the reference is silent with respect to being transparent.  Examiner disagrees.  The term transparently does not appear to be particularly defined in applicant’s specification as such Acharya discloses the output resource transfer from one access point to another without users explicitly commanding the output resource to transfer access points.  Namely the users do not explicitly disconnect the device from one access point and connect it to another, they simply connect to the device and the device will connect the necessary access point for the connection.  As understood by the examiner this is transparent at least with respect to the users.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 7-13, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed The claims recite “transmitting, at the Wi-Fi controller device, an OpenFlow rule.”  Examiner was unable to find support for this in the specification.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 2, 4, 7-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0074741 to Janakiraman et al. (hereinafter “Janakiraman”) and further in view of US Pub. No. 2005/0036509 to Acharya et al. (hereinafter “Acharya”) and further in view of US Pub. No. 2014/0025816 to Otani (hereinafter “Otani”).

As to Claim 1, Janakiraman discloses a computer-implemented method, in an SDN (software-defined networking) controller device of a data communication network that manages a plurality of access point devices utilizing [OpenFlow rules for cross vendor compatibility], for improving network performance by restricting control of an output resource shared openly on the data communication network to invitees with [OpenFlow] rules, the method comprising the steps of: 
receiving, at a network interface of the controller device, data to configure a [meeting] involving the output resource, for one or more invitees representing a subset of the available invitees (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, ; 
receiving, at the network interface, a service advertisement from the output resource, the output resource connected to a Wi-Fi portion of the communication network through an access point of the one or more access points, the service advertisement indicative of availability for connection to the output resource and control of the output resource and comprising one or more frames with an indication that the service advertisement should be broadcast (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID ; 
responsive to the received service advertisement, determining, at a processor of the controller device, frame delivery information associated with the one or more invitees (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID by looking up the user EID associated with the service advertisement from the LISP map server 104. This process, referred to as a multicast mapping process, is performed at step 504. Once router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast mapping process at step 504, the router 114 will forward the service advertisement to other routers 116-124 in network 100 that are associated with the other user EIDS with the same LISP instance ID at step 506); 
modifying, at the processor, the service advertisement based on the determined frame delivery information (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID by looking up the user EID associated with the service advertisement from the LISP map server 104. This process, referred to as a multicast mapping process, is performed at step 504. Once router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast mapping process at step 504, the router 114 will forward the service advertisement to other routers 116-124 in network 100 that are associated with the other user EIDS with the same LISP instance ID at step 506); 
transmitting from the network interface, the modified service advertisement to the one or more invitees associated with the plurality of access points (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a ; and
subsequently restricting content to the output resource to one or more invitees with [OpenFlow] by (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID by looking up the user EID associated with the service advertisement from the LISP map server 104. This process, referred to as a multicast mapping process, is performed at step 504. Once router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast :
transmitting, from the Wi-Fi controller device, an [OpenFlow] rule executed at a layer-2 data plane specifying service advertisement frames to be dropped at the access point after being broadcast (Abstract of Janakiraman discloses the invention limits routing services advertisements from enterprise services to a subset of end user devices associated with particular user EIDs by using L2-LISP multicast techniques.  As understood by the examiner, the L2 stands for layer 2.  Paragraph [0030] of Janakiraman discloses router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast mapping process at step 504, the router 114 will forward the service advertisement to other routers 116-124 in network 100 that are associated with the other user EIDS with the same LISP instance ID at step 506); and
suppressing, at the access point implementing the [OpenFlow] rule generated at the Wi-Fi controller, service advertisements from being broadcast to excluded stations at the plurality of access points, wherein frames are dropped from a data plane based on the [OpenFlow] rule by the plurality of access points (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring 
[wherein the output resource displays content provided by an invitee device when under control of the invitee device, and the output resource moves transparently during a meeting from the access point to a second access point of the plurality of access points].
Janakiraman does not explicitly disclose a meeting and wherein the output resource displays content provided by an invitee device when under control of the invitee device, and the output resource moves transparently during a meeting from the access point to a second access point of the plurality of access points.
However, Acharya discloses this.  Acharya discloses arbitrating use of a projector during a meeting.  Paragraph [0038] of Acharya discloses the display system may maintain a list of approved users, who may then log into the display system.  Paragraph [0060] of Acharya discloses while User A has control over the projector, User A may be provided with an option to always refuse any future requests from User B, or from a specified list of users, or from all other users.  Paragraph [0057] of Acharya discloses depending on the connectivity of the projector, however, Users A and B may each reach the projector through different networks, or one of the users may communicate with the projector through a networked link while the other user communicates with the projector through a direct or ad-hoc link.

Janakiraman does not explicitly disclose OpenFlow rules for cross vendor compatibility.
However, Otani discloses this.  Paragraph [0080] of Otani discloses the broadcast frame will be delivered to all of the resources in the cloud computing system(s) and may get communicated to different tenants. To direct the broadcast frame to the pertinent tenant, the cloud computing subsystem forwards the broadcast frame into the OpenFlow controller of management node 400, whereupon OpenFlow controller checks the tenant management table to restrict broadcast frame propagation to the different tenants.  Paragraph [0035] of Otani discloses an OpenFlow agent 200b-2 to apply a flow table from an OpenFlow controller on a management node 400.  Paragraph [0088] of Otani discloses the flow table will be updated by OpenFlow controller and applied to each switch.


As to Claim 2, Janakiraman-Acharya-Otani discloses the method of claim 1, wherein the data received to configure a meeting comprises at least one from the group of: an identification for each of the invitees; when the meeting will occur; and where the meeting will occur (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Acharya discloses arbitrating use of a projector during a meeting.  Paragraph [0038] of Acharya discloses the display system may maintain a list of approved users, who may then log into the display system.  Paragraph [0060] of Acharya discloses while User A has control over the projector, User A may be provided with an option to always refuse any future requests from User B, or from a specified list of users, or from all other users).
Examiner recites the same rationale to combine used for claim 1.

As to Claim 4, Janakiraman-Acharya-Otani discloses the method of claim 1, wherein the output resource comprises: a sharing adapter coupled to the output resource to provide network connectivity, wherein the network device is not inherently capable of network connectivity (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID by looking up the user EID associated with the service advertisement from the LISP map server 104. This process, referred to as a multicast mapping process, is performed at step 504. Once router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast mapping process at step 504, the router 114 will forward the service advertisement to other routers 116-124 in network 100 that are associated with the other user EIDS with the same LISP instance ID at step 506).

As to Claim 7, Janakiraman-Acharya-Otani discloses the method of claim 1, wherein suppressing service advertisements comprises: converting the received advertisement from a broadcast transmission to a unicast transmission sent to each invitee (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user .

As to Claim 8, Janakiraman-Acharya-Otani discloses the method of claim 1, wherein suppressing service advertisements comprises: dropping frames having a source IP address that is not associated with one of the invitees (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service .

As to Claim 9, Janakiraman-Acharya-Otani discloses the method of claim 1, further comprising: receiving data from a meeting organizer station indicative of which invitee of the one or more invitees controls the output resource (Acharya discloses arbitrating use of a projector during a meeting.  Paragraph [0038] of Acharya discloses the display system may maintain a list of approved users, who may then log into the display system.  Paragraph [0060] of Acharya discloses while User A has control over the projector, User A may be provided with an option to always refuse any future requests from User B, or from a specified list of users, or from all other users).
Examiner recites the same rationale to combine used for claim 1.

As to Claim 10, Janakiraman-Acharya-Otani discloses the method of claim 1, further comprising: receiving data from the meeting organizer station indicative of a change of which invitee of the one or more invitees controls the output resource (Acharya discloses .
Examiner recites the same rationale to combine used for claim 1.

As to Claim 11, Janakiraman-Acharya-Otani discloses the method of claim 1, wherein: the one or more access points associate with the plurality of stations over the Wi- Fi portion of the communication network for data transfer services utilizing the communication network (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID by looking up the user EID associated with the service advertisement from the LISP map server 104. This process, referred to as a multicast mapping process, is performed at step 504. Once router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast mapping process at step 504, the router 114 will forward the service advertisement to other .

As to Claim 12, Janakiraman-Acharya-Otani discloses the method of claim 1, wherein the access points operates according to at least one of IEEE 802.11 n, IEEE 802.11 ac wave 2, and a Wi-Fi protocol that supports beamforming (Paragraph [0017] of Janakiraman discloses Wifi).

As to Claim 13, Janakiraman discloses a non-transitory computer-readable medium storing source code that, when executed by a processor, performs a method in in a Wi-Fi controller device of a data communication network that manages a plurality of access point devices utilizing [OpenFlow rules for cross vendor compatibility] for improving network performance by restricting control of an output resource shared openly on the data communication network to invitees with [OpenFlow] rules, the method comprising the steps of: 
receiving, at a network interface of the controller device, data to configure a [meeting] involving the output resource, for one or more invitees representing a subset of the available invitees (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, ; 
receiving, at the network interface, a service advertisement from the output resource, the output resource connected to a Wi-Fi portion of the communication network through an access point of the one or more access points, the service advertisement indicative of availability for connection to the output resource and control of the output resource and comprising one or more frames with an indication that the service advertisement should be broadcast (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID ; 
responsive to the received service advertisement, determining, at a processor of the controller device, frame delivery information associated with the one or more invitees (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID by looking up the user EID associated with the service advertisement from the LISP map server 104. This process, referred to as a multicast mapping process, is performed at step 504. Once router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast mapping process at step 504, the router 114 will forward the service advertisement to other routers 116-124 in network 100 that are associated with the other user EIDS with the same LISP instance ID at step 506); 
modifying, at the processor, the service advertisement based on the determined frame delivery information (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID by looking up the user EID associated with the service advertisement from the LISP map server 104. This process, referred to as a multicast mapping process, is performed at step 504. Once router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast mapping process at step 504, the router 114 will forward the service advertisement to other routers 116-124 in network 100 that are associated with the other user EIDS with the same LISP instance ID at step 506); 
transmitting, from the network interface, the modified service advertisement to the one or more invitees, associated with the plurality of access points (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a ; and 
subsequently restricting content to the output resource to the one or more invitees with [OpenFlow] by (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID by looking up the user EID associated with the service advertisement from the LISP map server 104. This process, referred to as a multicast mapping process, is performed at step 504. Once router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast :
transmitting, from the Wi-Fi controller device, an [OpenFlow] rule executed at a layer-2 data plane specifying service advertisement frames to be dropped at the access point after being broadcast (Abstract of Janakiraman discloses the invention limits routing services advertisements from enterprise services to a subset of end user devices associated with particular user EIDs by using L2-LISP multicast techniques.  As understood by the examiner, the L2 stands for layer 2.  Paragraph [0030] of Janakiraman discloses router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast mapping process at step 504, the router 114 will forward the service advertisement to other routers 116-124 in network 100 that are associated with the other user EIDS with the same LISP instance ID at step 506); and
suppressing, at the access point implementing the [OpenFlow] rule generated at the Wi-Fi controller, service advertisements from being broadcast to excluded stations at the plurality of access points, wherein frames are dropped from a data plane based on the [OpenFlow] rule by the plurality of access points (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring 
[wherein the output resource displays content provided by an invitee device when under control of the invitee device, and the output resource moves transparently during a meeting from the access point to a second access point of the plurality of access points].
Janakiraman does not explicitly disclose a meeting and wherein the output resource displays content provided by an invitee device when under control of the invitee device, and the output resource moves transparently during a meeting from the access point to a second access point of the plurality of access points.
However, Acharya discloses this.  Acharya discloses arbitrating use of a projector during a meeting.  Paragraph [0038] of Acharya discloses the display system may maintain a list of approved users, who may then log into the display system.  Paragraph [0060] of Acharya discloses while User A has control over the projector, User A may be provided with an option to always refuse any future requests from User B, or from a specified list of users, or from all other users. Paragraph [0057] of Acharya discloses depending on the connectivity of the projector, however, Users A and B may each reach the projector through different networks, or one of the users may communicate with the projector through a networked link while the other user communicates with the projector through a direct or ad-hoc link.
	Examiner recites the same rationale to combine used for claim 1.
Janakiraman does not explicitly disclose OpenFlow rules for cross vendor compatibility.
However, Otani discloses this.  Paragraph [0080] of Otani discloses the broadcast frame will be delivered to all of the resources in the cloud computing system(s) and may get communicated to different tenants. To direct the broadcast frame to the pertinent tenant, the cloud computing subsystem forwards the broadcast frame into the OpenFlow controller of management node 400, whereupon OpenFlow controller checks the tenant management table to restrict broadcast frame propagation to the different tenants.  Paragraph [0035] of Otani discloses an OpenFlow agent 200b-2 to apply a flow table from an OpenFlow controller on a management node 400.  Paragraph [0088] of Otani discloses the flow table will be updated by OpenFlow controller and applied to each switch.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 15, Janakiraman discloses An SDN (software-defined networking) controller device of a data communication network that manages a plurality of access point devices utilizing [OpenFlow rules for cross vendor compatibility], for improving network performance by restricting control of an output resource shared openly on the data communication network to invitees with OpenFlow rules, the Wi-Fi controller device comprising: a processor; 
a network interface, communicatively coupled to the processor and to the data communication network, to receive data to configure a [meeting] involving the output resource, for one or more invitees representing a subset of the available invitees (Paragraph , 
wherein the network interface to receive a service advertisement from the output resource, the output resource connected to a Wi-Fi portion of the communication network through an access point of the one or more access points, the service advertisement indicative of availability for connection to the output resource and control of the output resource and comprising one or more frames with an indication that the service advertisement should be broadcast (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in ; 
wherein the processor, responsive to the received service advertisement, determines frame delivery information associated with the one or more invitees (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID by looking up the user , 
wherein the processor modifies the service advertisement based on the determined frame delivery information (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID by looking up the user EID associated with the service advertisement from the LISP map server 104. This process, referred to as a multicast mapping process, is performed at step 504. Once router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast mapping process at step 504, the router 114 will forward the service advertisement to other routers 116-124 in network 100 that are associated with the other user EIDS with the same LISP instance ID at step 506); 
wherein the network interface transmits the modified service advertisement to the one or more invitees associated with the plurality of access points (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID by looking up the user EID associated with the service advertisement from the LISP map server 104. This process, referred to as a multicast mapping process, is performed at step 504. Once router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast mapping process at step 504, the router 114 will forward the service advertisement to other routers 116-124 in network 100 that are associated with the other user EIDS with the same LISP instance ID at step 506), and 
wherein the processor subsequently restricting content to the output resource to the one or more invitees with Open Flow by: (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.   
transmitting, from the Wi-Fi controller device, an [OpenFlow] rule executed at a layer-2 data plane specifying service advertisement frames to be dropped at the access point after being broadcast (Abstract of Janakiraman discloses the invention limits routing services advertisements from enterprise services to a subset of end user devices associated with particular user EIDs by using L2-LISP multicast techniques.  As understood by the examiner, the L2 stands for layer 2.  Paragraph [0030] of Janakiraman discloses router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast mapping process at step 504, the router 114 will forward the service advertisement to other routers 116-124 in network 100 that are associated with the other user EIDS with the same LISP instance ID at step 506); and
suppressing, at the access point implementing the [OpenFlow] rule generated at the Wi-Fi controller, service advertisements from being broadcast to excluded stations at the plurality of access points, wherein frames are dropped from a data plane based on the [OpenFlow] rule by the plurality of access points (Paragraph [0029] of Janakiraman discloses , 
[wherein the output resource displays content provided by an invitee device when under control of the invitee device, and the output resource moves transparently during a meeting from the access point to a second access point of the plurality of access points.]
Janakiraman does not explicitly disclose a meeting and wherein the output resource displays content provided by an invitee device when under control of the invitee device, and the output resource moves transparently during a meeting from the access point to a second access point of the plurality of access points.
However, Acharya discloses this.  Acharya discloses arbitrating use of a projector during a meeting.  Paragraph [0038] of Acharya discloses the display system may maintain a list of 
	Examiner recites the same rationale to combine used for claim 1.
Janakiraman does not explicitly disclose OpenFlow rules for cross vendor compatibility.
However, Otani discloses this.  Paragraph [0080] of Otani discloses the broadcast frame will be delivered to all of the resources in the cloud computing system(s) and may get communicated to different tenants. To direct the broadcast frame to the pertinent tenant, the cloud computing subsystem forwards the broadcast frame into the OpenFlow controller of management node 400, whereupon OpenFlow controller checks the tenant management table to restrict broadcast frame propagation to the different tenants.  Paragraph [0035] of Otani discloses an OpenFlow agent 200b-2 to apply a flow table from an OpenFlow controller on a management node 400.  Paragraph [0088] of Otani discloses the flow table will be updated by OpenFlow controller and applied to each switch.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 16, Janakiraman discloses a non-transitory computer-readable medium storing source that, when executed by a processor, performs a method in an SDN (software-defined networking) controller device of a data communication network that manages a plurality of access point devices utilizing [OpenFlow rules for cross vendor compatibility] for improving network performance by restricting control of an output resource shared openly on the data communication network to invitees with [OpenFlow] rules, the method comprising the steps of: 
receiving, at a network interface of the controller device, data to configure a [meeting] involving the output resource, for one or more invitees representing a subset of the available invitees (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID by looking up the user EID associated with the service advertisement from the LISP map server 104. This process, referred to as a multicast mapping process, is performed at step 504. Once router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast mapping process at step 504, the router 114 will forward the service advertisement to other routers 116-124 in network 100 that are associated with the other user EIDS with the same LISP instance ID at step 506); 
receiving, at the network interface, a service advertisement from the output resource, the output resource connected to a Wi-Fi portion of the communication network through an access point of the one or more access points, the service advertisement indicative of availability for connection to the output resource and control of the output resource and comprising one or more frames with an indication that the service advertisement should be broadcast (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID by looking up the user EID associated with the service advertisement from the LISP map server 104. This process, referred to as a multicast mapping process, is performed at step 504. Once router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast mapping process at step 504, the router 114 will forward the service advertisement to other routers 116-124 in network 100 that are associated with the other user EIDS with the same LISP instance ID at step 506); 
responsive to the received service advertisement, determining, at a processor of the controller device, frame delivery information associated with the one or more invitees (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to ; 
modifying, at the processor, the service advertisement based on the determined frame delivery information (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a ; 
transmitting, from the network interface, the modified service advertisement to the one or more invitees, associated with the plurality of access points (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID by looking up the user EID associated with the service advertisement from the LISP map server 104. This process, referred to as a multicast mapping process, is performed at step 504. Once router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast mapping process at step 504, the router 114 will forward the service advertisement to other routers 116-124 in ; and 
subsequently restricting content to the output resource to the one or more invitees with [OpenFlow] by (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID by looking up the user EID associated with the service advertisement from the LISP map server 104. This process, referred to as a multicast mapping process, is performed at step 504. Once router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast mapping process at step 504, the router 114 will forward the service advertisement to other routers 116-124 in network 100 that are associated with the other user EIDS with the same LISP instance ID at step 506):
transmitting, from the Wi-Fi controller device, an [OpenFlow] rule executed at a layer-2 data plane specifying service advertisement frames to be dropped at the access point after being broadcast (Abstract of Janakiraman discloses the invention limits routing services advertisements from enterprise services to a subset of end user devices associated with particular user EIDs by using L2-LISP multicast techniques.  As understood by the examiner, the L2 stands ; and
suppressing, at the access point implementing the [OpenFlow] rule generated at the Wi-Fi controller, service advertisements from being broadcast to excluded stations at the plurality of access points, wherein frames are dropped from a data plane based on the [OpenFlow] rule by the plurality of access points (Paragraph [0029] of Janakiraman discloses these services advertisements are forwarded only to specific end user devices associated with a particular LISP instance ID. Thus, these services advertisements for these enterprise services are not being pushed to all users in network 100, but rather, only being pushed to a subset of users with user EIDs which are associated with a particular LISP instance ID in the LISP map server 104.  Paragraph [0030] of Janakiraman discloses to effectuate a limited delivery of service advertisements via process 500, once a service advertisement is received at step 502 by a router 114 (for exemplary purposes only in this description and elsewhere in this application, referring to router 114 in the case of a service advertisement received from printer 130), router 114 will abstract the LISP instance ID by looking up the user EID associated with the service advertisement from the LISP map server 104. This process, referred to as a multicast mapping process, is performed at step 504. Once router 114 has obtained the LISP instance ID from the LISP map server 104 via the multicast mapping process at step 504, the router 114 will forward the service advertisement to other routers 116-124 in network 100 that are associated with the other user EIDS with the same LISP instance ID at step 506) [wherein the output resource displays content provided by an invitee device when under control of the invitee device, and the output resource moves transparently during a meeting from the access point to a second access point of the plurality of access points].
Janakiraman does not explicitly disclose a meeting and wherein the output resource displays content provided by an invitee device when under control of the invitee device, and the output resource moves transparently during a meeting from the access point to a second access point of the plurality of access points.
However, Acharya discloses this.  Acharya discloses arbitrating use of a projector during a meeting.  Paragraph [0038] of Acharya discloses the display system may maintain a list of approved users, who may then log into the display system.  Paragraph [0060] of Acharya discloses while User A has control over the projector, User A may be provided with an option to always refuse any future requests from User B, or from a specified list of users, or from all other users. Paragraph [0057] of Acharya discloses depending on the connectivity of the projector, however, Users A and B may each reach the projector through different networks, or one of the users may communicate with the projector through a networked link while the other user communicates with the projector through a direct or ad-hoc link.
	Examiner recites the same rationale to combine used for claim 1.
Janakiraman does not explicitly disclose OpenFlow rules for cross vendor compatibility.
However, Otani discloses this.  Paragraph [0080] of Otani discloses the broadcast frame will be delivered to all of the resources in the cloud computing system(s) and may get communicated to different tenants. To direct the broadcast frame to the pertinent tenant, the cloud computing subsystem forwards the broadcast frame into the OpenFlow controller of management node 400, whereupon OpenFlow controller checks the tenant management table to 
Examiner recites the same rationale to combine used for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/KEVIN S MAI/Primary Examiner, Art Unit 2456